          Case 1:18-cv-11811-LAP Document 2 Filed 12/17/18 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,                                      18-cv-11811

                                      Plaintiff,
                                                                         ECF CASE
                            v.

PETER CHO,

                                      Defendant.




                 FINAL JUDGMENT AS TO DEFENDANT PETER CHO

       The Securities and Exchange Commission (the “Commission”) having filed a Complaint

and Defendant Peter Cho (“Defendant”) having waived service of a summons and the Complaint

in this action; entered a general appearance; consented to the Court’s jurisdiction over Defendant

and over the subject matter of this action; consented to entry of this Final Judgment without

admitting or denying the allegations of the Complaint (except as to jurisdiction); waived findings

of fact and conclusions of law; and waived any right to appeal from this Final Judgment;



                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant and

Defendant’s agents, servants, employees, attorneys, and all persons in active concert or

participation with them who receive actual notice of this Final Judgment by personal service or

otherwise are permanently restrained and enjoined from violating, directly or indirectly, Section

10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and

Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
          Case 1:18-cv-11811-LAP Document 2 Filed 12/17/18 Page 2 of 10



instrumentality of interstate commerce, or of the mails, or of any facility of any national

securities exchange, in connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.



                                                II.

       IT IS Further ORDERED, ADJUDGED, AND DECREED that Defendant is liable for

disgorgement of $251,386, representing profits gained as a result of the conduct alleged in the

Complaint, together with prejudgment interest thereon in the amount of $30,005 and a civil

penalty in the amount of $251,386 pursuant to Section 21A(a) of the Securities Exchange Act of

1934 [15 U.S.C. § 78u-1(a)]. Defendant shall satisfy this obligation by paying $532,777 to the

Securities and Exchange Commission pursuant to the terms of the payment schedule set forth in

paragraph III below after entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to




                                                -2-
          Case 1:18-cv-11811-LAP Document 2 Filed 12/17/18 Page 3 of 10



       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Cho as a defendant in this action; and specifying that payment is made pursuant to

this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 14 days following entry of this Final Judgment]. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.



                                                III.

       Cho shall pay the total of disgorgement, prejudgment interest, and civil penalty due of

$532,777 in 7 installments to the Commission according to the following schedule: (1) $106,555,

within 14 days of entry of this Final Judgment; (2) $71,037 within six months of entry of this

Final Judgment, (3) $71,037 within 12 months of entry of this Final Judgment, (4) $71,037

within 18 months of entry of this Final Judgment, (5) $71,037 within 24 months of entry of this

Final Judgment, (6) $71,037 within 30 months of entry of this Final Judgment, and (7) $71,037

and any remaining accrued post-judgment interest within 36 months of entry of this Final



                                                -3-
          Case 1:18-cv-11811-LAP Document 2 Filed 12/17/18 Page 4 of 10



Judgment. Payments shall be deemed made on the date they are received by the Commission

and shall be applied first to post judgment interest, which accrues pursuant to 28 U.S.C. § 1961

on any unpaid amounts due after 14 days of the entry of Final Judgment. Prior to making the

final payment set forth herein, Cho shall contact the staff of the Commission for the amount due

for the final payment.

            If Cho fails to make any payment by the date agreed and/or in the amount agreed

according to the schedule set forth above, all outstanding payments under this Final Judgment,

including post-judgment interest, minus any payments made, shall become due and payable

immediately at the discretion of the staff of the Commission without further application to the

Court.



                                               IV.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Defendant’s

Consent is incorporated herein with the same force and effect as if fully set forth herein, and that

Defendant shall comply with all of the undertakings and agreements set forth therein.



                                                V.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the Complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal




                                                -4-
          Case 1:18-cv-11811-LAP Document 2 Filed 12/17/18 Page 5 of 10



securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).



                                               VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



                                              VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




Dated: __________________



                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                               -5-
             Case 1:18-cv-11811-LAP Document 2 Filed 12/17/18 Page 6 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,
                                       Plaintiff,
                                                                          ECF CASE
                        - against -

PETER CHO,
                                       Defendant.




                          CONSENT OF DEFENDANT PETER CHO

        1.       Defendant Peter Cho ("Defendant") waives service of a summons and the

complaint ("Compla.int") in this action, enters a general appearance, and admits the Court's

jurisdiction over Defendant and over the subject matter of this action.

        2.       Without adrrutting or denying the allegations of the complaint (except as to

personal and subject matter jurisdiction, which Defendant adrruts), Defendant hereby consents to

the entry of the final Judgment in the form attached hereto (the "Final Judgment's and

incorporated by reference herein, which, among other things:

               a)   permanently restrains and enjoins Defendant from violation of Section 10(b)

                    ofthe Securities Exchange Act of 1934 (the "Exchange Act")[15 U.S.C. §

                    78j(b)] and Rule lOb-5 thereunder [17 C.F.R. § 240.1Ob-5];

               b)   orders Defendant to pa.y disgorgement in the amount of $251,386, and

                     prejudgment interest thereon in the amount of $30,005; and

               c)    orders Defendant to pay a civil pena.hy in the amount of $251,386 under

                     Section 21A(a) of the Exchange Act [15 U.S. Code § 78u-1].


                                                    1
            Case 1:18-cv-11811-LAP Document 2 Filed 12/17/18 Page 7 of 10



       3.      Defendant agrees that he shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment made

pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

are added to a distrbution fund or otherwise used for the benefit of investors. Defendant further

agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

federal, state, or local tax for any penahy amounts that Defendant pays pursuant to the Final

Judgment, regardless of whether such penalty amounts or any part thereof are added to a

distribution fund or otherwise used for the benefit of investors.

       4.       Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

        5.      Defendant waives the right, if any, to ajury trial and to appeal from the entry of

the Final Judgment.

       6.       Defendant enters into this Consent voluntarily and represent that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Corrunission to induce Defendant to

enter into this Consent.

        7.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

        8.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.




                                                   2
            Case 1:18-cv-11811-LAP Document 2 Filed 12/17/18 Page 8 of 10



       9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

        10.     Consistent with 17 C.F.R. 202.50, this Consent resolves only the clauns asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, aself-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be pernlitted to contest the factual allegations of

the complaint in this action.




                                                  3
          Case 1:18-cv-11811-LAP Document 2 Filed 12/17/18 Page 9 of 10



        11.    Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission's policy "not to permit a defendant or

respondent to consent to ajudgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings," and "a refusal to adrrut the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

the allegations." As part of Defendant's agreement to comply with the terms of Section 202.5(e),

Defendant:(i) will not take any action or make or permit to be made any public statement

denying, directly or indirectly, any allegation in the Complaint or creating the impression that the

Complaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not admit the allegations of the Complaint, or that this Consent

contains no admission of the allegations, without also stating that Defendant does not deny the

allegations; (iu~ upon the filing of this Consent, Defendant hereby withdraws any papers filed in

this action to the extent that they deny any allegation in the Complaint; and (iv) stipulates solely

for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

U.S.C. §523, that the allegations in the Complaint are true, and further, that any debt for

disgorgement, prejudgment interest, civil penahy or other amounts due by Defendant under the

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19). If Defendant breaches this

agreement, the Commission may petition the Court to vacate the Final Judgment and restore this

action to its active docket. Nothing in this paragraph affects Defendant's:(i) testimonia.l




                                                  D
          Case 1:18-cv-11811-LAP Document 2 Filed 12/17/18 Page 10 of 10



obligations; or (u) right to take legal or factual positions in litigation or other legal proceedings

in which the Commission is not a party.

         12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of]aw to

seek from the United States, or any agency, or any official ofthe United States acting in his

official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,expenses,

or costs expended by Defendant to defend against this action. For these purposes, Defendant

agrees that Defendant is not the prevailing party in this action since the parties have reached a

good faith settlement.

         13.      Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.

         14.      Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final JuclQment.



Dated:     ~~ ~ ~ ~
     STATEpFJVEtiVYgRK     )
                            ~,sa
     COUNTY OF NE1V YORK

       On ~~~~,~ 2~ ,2018,             p sec- C.. C~,-~ ~      ,a person known to me,
personally appeared before me and acknowledged executing the foregoing Consent.



                                                 Notary blic
                                                 Commission e~ires: oq 13c~~ 20?.`

                                                                     MILADY CHEN       YORK.
 Approved as to form:                                    N OTARY Nob  O1-CH6289928W
                                                                                  County
  ~~'lii~                                                    6lualified in 9ueens     Counties
                                                                               New York and Kings
 ~                                                       CerflifcaTes filed in                       2021
                                                               Commission      Expires September 30,
                                                           My
 Timothy C. Parlatore, Esq.
 Attorney for Defendant



                                                     5
